DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Status of Claims
3.	Claims 1-3, 7-10, 28-30, 34-37, 55-57 and 61-63 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1, 28 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al (US 2006/0107195) in view of Anderson et al (US 2019/0268614).

Regarding Claims 1, 28 and 55, Ramaswamy discloses a network live-broadcasting apparatus (see Figs. 1, 2; such as a decoding subsystem 106) with corresponding method, comprising: a memory (204) storing a set of instructions; and one or more processors (202) configured to execute the set of instructions to cause the apparatus to perform obtaining live-broadcasting data from a server side at a client side (e.g., see Para 17; such as obtaining a newscast presentation); obtaining service data from the server side; storing the service data at the client side (see Para 17; such as obtaining survey questions and storing the service data); determining whether the obtained live-broadcasting data contains key information, wherein the key information is inserted by a live-broadcasting side in the live-broadcasting data when predetermined content corresponding to the service data is included in the live-broadcasting data (see Para 17-18; Para 21; such as determining whether an inserted trigger equivalent to key information is detected when a segment or scene corresponding to the survey question is included in the newscast); and outputting, in response to receiving the key information, the stored service data on a playing interface of the live-broadcasting data at the client side, so that the stored service data is output synchronously with the predetermined content of the live-broadcasting data at the client side (see Para 17-18; Para 28-29; such as the presentation at which one or more of the survey questions will appear on screen or otherwise be provided to the survey respondent; The desired points may correspond, for example, to the points in the presentation located between the smaller media segments that correspond to a different news story, thereby allowing for a survey question to be posed immediately following a relevant portion of the media presentation; a presentation of the survey information 107 may be synchronized with a media presentation based on the trigger information; In this manner, temporal and spatial information stored in the trigger information may enable the decoder 112 to present the survey information 107 in a synchronous manner with a media composition on the presentation device 114 ).
However, Ramaswamy is silent about the service data is separate from the live-broadcasting data.
In an analogous art, Andersson discloses, as in one embodiment, that the side information equivalent to service data and the encoded video bitstream can be transmitted together as an interleaved bitstream, or in seperate carriers or channels (see Para 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ramaswamy to include the service data is separate from the live-broadcasting data as taught by Anderson to take advantage of an alternate channel such as out-of-band channel to reduce the bandwidth requirement for in-band channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 2, 29 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al (US 2006/0107195) and Anderson et al (US 2019/0268614) as applied to claims 1, 28 and 55 above, and further in view of Lew et al (US 2004/0210472).

Regarding Claims 2, 29 and 56, Ramaswamy and Anderson are silent about obtaining the service data from the server side comprises obtaining the service data encrypted using a first encryption algorithm from the server side; and outputting, in response to receiving the key information, the service data on the playing interface of the live-broadcasting data comprises decrypting, in response to receiving the key information, the service data using a first key; and outputting the decrypted service data on the playing interface of the live- broadcasting data.
In an analogous art, Lew discloses a system for conducting a real-time survey which uses encrypted survey information to protect it from tampering by third parties (see Para 13); if the integrity of the survey information is protected by encryption, the responding device 200 must include a decryptor to decrypt the survey information before it may be displayed (see Para 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Ramaswamy and Anderson to include obtaining the service data encrypted using a first encryption algorithm from the server side, decrypting, in response to receiving the key information, the service data using a first key; and outputting the decrypted service data on the playing interface of the live-broadcasting data as taught by Lew so as to protect the data integrity from tampering by third parties.

Allowable Subject Matter
6.	Claims 3, 7, 30, 34, 57 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-3, 7-10, 28-30, 34-37, 55-57 and 61-63 have been considered but are moot in view of new grounds of rejection.

Conclusion
8.	Claims 1-2, 28-29 and 55-56 are rejected.
	Claims 3, 7-10, 30, 34-37, 57 and 61-63 are objected.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426